Citation Nr: 1427055	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-33 546	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1982 to October 1986.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.

In October 2013, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with her claims file.
 
In being cognizant of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has re-characterized the claim of service connection for PTSD more generally to include a May 2012 diagnosis of major depressive disorder.  In Clemons, the Court instructed that VA should consider alternative current conditions within the scope of the filed claim. Id.  The Board finds that Clemons is applicable here as the records reflect that the Veteran expressed treatment for additional psychiatric disability, to specifically include major depression.

The Veteran presently seeks to reopen the previously denied claim of service connection for PTSD, last denied in October 1997.  The Veteran did not appeal that decision, and in order for VA to review the merits of the claim, the Veteran must submit new and material evidence.  The Board is required to address this aspect of the issue despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue is as captioned above.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents contained in such file have been considered by the Board in adjudicating this claim.

The issues of entitlement to service connection for a psychiatric disorder and an increased disability rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  By rating action dated in October 1997, the RO denied the claim of service connection for PTSD.

2.  Evidence received since the October 1997 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for PTSD and raises a reasonable possibility of substantiating the underlying claim.

CONCLUSIONS OF LAW

1.  The unappealed October 1997 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence having been received; the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159 (2013). 

The Board is reopening the previously denied claim of service connection for PTSD.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As such, the Veteran does not require further assistance to substantiate the claim.

Reopening Service Connection for PTSD

The Veteran asserts that she currently has a psychiatric disorder, to include PTSD and major depressive disorder, that is manifested as a result of her period of active service.  Service connection for PTSD was previously denied by the RO in October 1997.  The Veteran did not file a substantive appeal, therefore, that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2013). 

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

In this case, the evidence of record at the time of the October 1997 RO decision included: the Veteran's service treatment records and VA treatment records.  The RO denied service connection for PTSD because the evidence of record attributed the diagnosed PTSD to events that occurred following the Veteran's period of active service.  The Veteran's service treatment records had shown that she had been involved in a motor vehicle accident during service, however, the stressor said to have caused PTSD was said to have occurred after service.
In June 2008, the Veteran sought to reopen her previously denied claim of service connection for PTSD.  Additional evidence received since August 1997 shows that the Veteran had manifested traumatic brain injury and an anxiety disorder as a result of her period of active service, both for which service connection has since been established.  

A VA examination report dated in May 2012 shows that the Veteran was diagnosed with PTSD and major depressive disorder, however, the examiner did not provide an opinion as to the etiology of the diagnosed disorders.

During her August 2013 hearing, the Veteran reiterated that she had been experiencing PTSD ever since her motor vehicle accident that took place during her period of active service.  She acknowledged the post-service stressful incidents, however, she asserted that her symptoms related primarily to the in-service motor vehicle accident.

In light of this evidence, the Board finds that the Veteran's claim of service 
connection for a psychiatric disorder, to include PTSD and major depressive disorder, must be reopened.  The additional evidence is presumed credible for the limited purpose of reopening the claim.  See Justus, 3 Vet. App. at 512-513.  Given the additional diagnosis of major depressive disorder, the inadequate May 2012 VA opinion regarding an etiology of the diagnosed disorder, and the Veteran's lay testimony as to the onset and continuity of symptoms associated with the in-service stressful event, such evidence constitutes new and material evidence as it was not previously of record when the prior decision was made and when considered with the old, triggers VA's duty to provide additional development in this regard.  Hence, it raises a reasonable possibility of substantiating the claim.  See Shade.


ORDER

New and material evidence having been received, the claim of service connection for a psychiatric disorder, to include PTSD and major depressive disorder, is reopened, and to this extent the appeal is allowed.  


REMAND

Initially, the Board notes that August 2013 Supplemental Statement of the Case references VA outpatient treatment record dated through August 30, 2013, are available in the Compensation and Pension Records Interchange (CAPRI) housed in Virtual VA.  A review of both the Veteran's paper claims file and the Virtual VA paperless claims file does not show VA outpatient treatment records dated through August 2013.  As such, this matter must be remanded so that all VA treatment records of the Veteran for her asserted disabilities may be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

With regard to the issue of service connection for a psychiatric disorder, to include PTSD and major depressive disorder, as indicated above, in May 2012, the VA examiner provided the respective diagnoses, but did not opine as to their etiology.  The Veteran continues to assert that her PTSD and major depressive disorder are related to her period of active service.  Thus, the Board finds that following receipt of the above VA medical records, the Veteran should be provided with a VA examination so as to determine whether the diagnosed PTSD and major depressive disorder are etiologically related to her period of active service.  Additionally, in light of the fact that service connection has now been established for traumatic brain injury and an anxiety disorder, an opinion should be provided as to whether either of the service-connected disabilities caused or aggravates the asserted PTSD and major depressive disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Allen v. Brown, 7 Vet. App. 439, 448 (en banc).

Additionally, during the October 2013 hearing, the Veteran indicated that her bilateral hearing loss disability had increased in severity since her most recent VA audio examination that took place in September 2009 (almost five years ago).  When a claimant alleges that a service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

While a new examination is not required simply because of the time which has 
passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Consequently, a new VA audio examination is warranted for the purpose of determining the current severity of the Veteran's disability.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall take appropriate steps to contact the Veteran and request that she identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated her since service for her claimed disabilities.  This shall specifically include updated treatment records from VA dated through August 2013.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The agency of original jurisdiction shall arrange for the Veteran to undergo an appropriate VA examination so as to ascertain the nature and etiology of her asserted psychiatric disorder, to include PTSD and major depressive disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All necessary tests and studies shall be conducted.

The examiner shall address the following opinion requests: 

(a)  Whether it is at least as likely as not that the diagnosed PTSD and major depressive disorder are related to her period of active service, to specifically include the motor vehicle accident in service;

(b)  Whether it is at least as likely as not that the diagnosed PTSD and major depressive disorder was caused or aggravated by a service-connected disability, to specifically include traumatic brain injury and anxiety disorder, including any medications taken for treatment of such.  If aggravated, specify the baseline of psychiatric disability prior to aggravation, and the permanent, measurable increase in psychiatric disability resulting from the aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.

The absence of evidence of treatment for a particular psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

In discussing the requested opinions, the examiner must acknowledge the Veteran's lay statements as to the onset and continuity of symptoms.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  A complete rationale for all conclusions and opinions must be provided. 

3.  The agency of original jurisdiction shall schedule the Veteran for a VA audiological examination so as to determine the precise nature and severity of her bilateral hearing loss.  The complete claims file and a copy of this remand are to be made available to the examiner before the examination, and the examiner must indicate that he or she has reviewed the claims file.

The examiner must afford the Veteran an audiometric evaluation in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz  and speech recognition scores using the Maryland CNC Test.

The examiner must also address whether the bilateral hearing loss has any effect on Veteran's ability to work and identify the impairments in daily life caused by the hearing loss.  The examiner is advised that the Veteran is competent to report her symptoms and such must be acknowledged in formulating any opinions. 

The examiner must provide rationale for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, she and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for reply.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


